Order entered December          , 2012




                                             In The
                                    Court of Rppeaf35
                          ififtb Rib:arid of Texao at 3Ballao
                                     No. 05-12-01179-CR

                          DERICK DEWAYNE EVANS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-01193-W

                                           ORDER
                      Before Chief Justice Wright and Justices Bridges and Myers


       The Court has before it appellant's November 6, 2012 "motion to review denial of

supersedeas." The Court DENIES appellant's request to convert the motion into a petition for

writ of mandamus. If appellant wishes to have his claims reviewed by original mandamus

proceeding, he must file a petition in accordance with Texas Rule of Appellate Procedure 52 and

pay the applicable fees. We DENY appellant's "motion to review denial of supersedeas."